Case 3:17-cv-00764-MMH-JBT Document 105 Filed 10/16/19 Page 1 of 2 PageID 2552




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

     TOYA GREEN-MOBLEY,

                    Plaintiff,

     v.                                                             CASE NO: 3:17-cv-764-J-34JBT

     CAPITAL ONE AUTO FINANCE, INC.,

                    Defendant.

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, TOYA GREEN-MOBLEY, and Defendant CAPITAL ONE AUTO FINANCE,

 INC., pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate that the matters

 between them have been resolved and therefore request this Court to dismiss the lawsuit, with

 prejudice,1 with each party to bear its own fees and costs.

 Respectfully Submitted,

           DAVIS LAW FIRM                                   BURR & FORMAN, LLP

           /s/Ariel R. Spires                               /s/Rachel B. Cash
           TODD M. DAVIS, ESQ.                              RIK S. TOZZI, ESQ.
           FL BAR NO. 58470                                 Pro Hac Vice
           TD@DavisPLLC.com                                 rtozzi@burr.com
           ARIEL R. SPIRES, ESQ.                            RACHEL B. CASH, ESQ.
           FL BAR NO. 0124523                               FL BAR NO. 114052
           Aspires@DavisPLLC.com                            rcash@burr.com
           231 E. Adams Street                              420 N. 20th Street
           Jacksonville, Florida 32202                      205-251-3000 (T)
           904-400-1429 (T)                                 205-244-5646
           904-638-8800 (F)                                 Attorneys for Defendant
           Attorneys for Plaintiff




 1
  The parties inadvertently missed the October 8, 2019, deadline to file a joint stipulation of dismissal. [Order, DE
 103]. The parties file this joint stipulation to notify the Court that pursuant to the parties’ settlement agreement,
 Plaintiff’s dismissal of this action is with prejudice.
Case 3:17-cv-00764-MMH-JBT Document 105 Filed 10/16/19 Page 2 of 2 PageID 2553




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 16, 2019, I E-filed this document using the

 CM/ECF system. I further certify that I am not aware of any non-CM/ECF participants.

                                                          /s/ Ariel R. Spires
                                                          ARIEL R. SPIRES, ESQ.




                                          Page 2 of 2
